   Case: 1:20-cv-03837 Document #: 46 Filed: 10/20/20 Page 1 of 2 PageID #:6015




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    BOARD OF TRUSTEES OF THE UNIVERSITY OF
    ARKANSAS, A BODY POLITIC AND CORPORATE,
                                                                Civil Action No.: 1:20-cv-03837
             Plaintiff,
                                                                Judge Manish S. Shah
    v.
                                                                Magistrate Judge Jeffrey I. Cummings
    THE PARTNERSHIPS AND UNINCORPORATED
    ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

             Defendants.

                               SATISFACTION OF JUDGMENT

         WHEREAS, a judgment was entered in the above action on August 25, 2020 [38] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                   NO.                                 DEFENDANT
                   193                                    ncaa001
                   199                                Officialtopjersey
                   228                                      ttl123
                   223                                Top_jersey_shop
                   194                                   Ncaa3740
                   140                                     c2604
                    65                               Customsportsjersey
                    64                                Christmas_shop
                   220                                    tntjersey
                   177                                  Hynbajerseys
                   225                                 topretrojersey


         THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:20-cv-03837 Document #: 46 Filed: 10/20/20 Page 2 of 2 PageID #:6016



  DATE D: October 16, 2020                     Respectfully submitted,




                                               Yanling Jiang (Bar No. 6309336)
                                               JiangIP LLC
                                               111 West Jackson Blvd., Suite 1700
                                               Chicago, Illinois 60604
                                               Telephone: 312-675-6297
                                               Email: yanling@jiangip.com

                                               ATTORNEY FOR PLAINTIFF




  Subscribed and sworn before me by Yanling Jiang, on this 16th of October, 2020.

  Given under by hand and notarial seal.




                                               Notary Public
                  MICHAEL SEVERT
                    Official Seal
      1    Notary Public • State of Illinois
      , My Commis sion Expires Sep 11, 2023
                                                           :tl
                                               State of ---------

                                               County of
